Larremore, Ch. J. —
This is an application for leave to appeal to the Court of Appeals.
This court has repeatedly held that the grounds of such application should show either of the following facts: that the construction of a public statute is involved; that the *237questions of law are of public importance or affect large public interests; that the principles involved are also of importance to others than the parties to the suit; that a number of cases are depending.upon the decision of the case at bar (Butterfield v. Radde, 38 Super. Ct. Rep. 44; see also Josuez v. Murphy, 6 Daly 404; Annan v. Ritchie, Id. 331).
The rulings in Curley v. Tomlinson (5 Daly 283), and Mount v. Mitchell (32 N. Y. 702), as to motions for a re-argument, apply with equal force to an application of this character.
It is not shown that any statute governing the case, or any decision controlling it, has been overlooked. The judgment in question was affirmed by the General Term of the City Court and also by the General Term of this court, and we do not think, under all the circumstances, that the case is one which would authorize us to grant this application. The motion is therefore denied.
J. F. Daly, J., concurred;
Van Hoesen, J., concurred in the result.
Motion denied.